Citation Nr: 1110597	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007.

Although VA received the Veteran's requested for a Board hearing in October 2007, he failed to report for his scheduled October 2010 hearing.

The Board notes that the Veteran's March 2005 claim specifically states that he is seeking entitlement to service connection for panic disorder and depression.  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with a range of acquired psychiatric disorders.  Therefore, the Board has described the underlying issue as one of entitlement to service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Briefly, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  Service personnel and treatment records document that the Veteran received mental health treatment from multiple facilities while on active duty.  In connection with his discharge from service, the Veteran reported on his December 1974 Report of Medical History that he had experienced or was experiencing frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The Board notes that the Veteran's post-service medical records document that he has received mental health treatment, and has been diagnosed with panic disorder, depression, and anxiety.

The Veteran was scheduled for a February 2009 VA examination, but failed to report for this examination.  In a February 2011 Appellant's Brief, the Veteran's representative makes a vague comment about the Veteran not being able to attend and asks for the hearing to be rescheduled.  The Board does note that the Veteran did in fact appear for a 2008 VA examination in connection with an unrelated claim.  It is therefore not clear whether the Veteran has decided not to cooperate with VA in connection with an examination to develop his psychiatric disability claim.  Under the particular circumstances of this case, the Board believes that a rescheduling of the examination is appropriate to allow for development of the Veteran's claim.  

The Board stresses to the Veteran that his cooperation is necessary.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also anticipates appropriate action by the Veteran's representative to make the Veteran aware of the potential significance of the examination findings and encourage his full cooperation. 

In January 2008, the RO contacted the NPRC and requested mental health inpatient treatment records from Gorgas Hospital and Fort Clayton for the time period from September 1972 through March 1974.  However, the NPRC's response shows that only searches of Gorgas Hospital were conducted for 1972 and 1974, but not 1973.  Also, the NPRC did not search for treatment records from Fort Clayton.  In addition, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain mental health treatment records from Fort Sam Houston and Fort Bragg.  Therefore, the Board concludes it appropriate to again request and obtain any mental health treatment records from these facilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal, specifically including mental health treatment records from the VA Eastern Colorado Health Care System.

2.  The AMC/RO should take appropriate action to obtain all of the Veteran's service treatment records that are not currently incorporated into the claims file, specifically including all mental health treatment records from (1) Fort Sam Houston, (2) Fort Bragg, (3) Fort Clayton, and (4) Gorgas Hospital (for 1973).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination, conducted by a psychiatrist or psychologist.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all psychiatric disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

The examiner should explain the rationale for all opinions expressed.

In the event the Veteran fails to report for the examination, the claims file should be forwarded to an appropriate VA examiner for review and a response to the above-posed question. 

4.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


